Exhibit 10.2

 

Execution Version

 

STANDBY PURCHASE AGREEMENT

 

This Standby Purchase Agreement (this “Agreement”), dated as of December 17,
2012, is entered into by and between URANIUM RESOURCES, INC., a Delaware
corporation (the “Company”), and RESOURCE CAPITAL FUND V L.P., a Cayman Islands
exempt limited partnership (the “Standby Purchaser”).

 

WHEREAS, the Company proposes to distribute to each holder of its common stock,
$0.001 par value (the “Common Stock”), and each holder of its warrants to
purchase Common Stock, subscription rights (the “Rights”) to purchase shares of
Common Stock (the “New Shares”) at a subscription price to be determined by the
Board with the Standby Purchaser’s advice and consent (the “Subscription
Price”), for an aggregate offering amount of not less than $8,000,000 and not
more than $13,000,000.00 (such offering, the “Rights Offering”);

 

WHEREAS, pursuant to the Rights Offering, the Company will distribute, at no
charge, one Right for each share of Common Stock and each share of Common Stock
subject to a warrant held as of the record date for the Rights Offering (the
“Record Date”), and each Right will entitle the holder thereof to purchase a
portion of a share of Common Stock at the Subscription Price, such portion of a
share to be determined by the Board with the Standby Purchaser’s advice and
consent (the “Basic Subscription Right”);

 

WHEREAS, each holder of Rights that exercises its Basic Subscription Right in
full will be entitled to subscribe for an unlimited number of New Shares, at the
Subscription Price, to the extent that other holders of Rights do not exercise
all of their respective Basic Subscription Rights (the “Over-Subscription
Privilege”); and

 

WHEREAS, in order to facilitate the Rights Offering, the Standby Purchaser has
agreed, subject to the terms and conditions of this Agreement, that, it shall
exercise its Basic Subscription Right and, to the extent that the subscription
for the Basic Subscription Right entails payment of a subscription price of less
than $5,000,000, exercise its Over-Subscription Privilege in a purchase amount
that, when added to the subscription price for the Basic Subscription Right,
equals $5,000,000 and, in addition, to the extent New Shares are not purchased
by the Company’s stockholders and warrant holders upon the exercise of Rights
pursuant to the Basic Subscription Right or the Over-Subscription Privilege (the
“Unsubscribed Shares”), the Standby Purchaser shall be deemed to have exercised
its Over-Subscription Privilege to purchase such Unsubscribed Shares immediately
prior to the expiration of the Offering Period (as defined herein) and shall
purchase such additional New Shares from the Company at the Subscription Price
pursuant to the exercise of its Over-Subscription Privilege, such that the
aggregate proceeds to the Company from the exercise of Rights by all
stockholders and warrant holders, including the Standby Purchaser, from exercise
of Basic Subscription Rights, the Over-Subscription Privilege, the Standby
Purchaser Firm Commitment (as defined herein) and the Standby Purchaser
Contingent Commitment (as defined herein), equals $8,000,000.00.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and other good and valuable consideration, the Company and the
Standby Purchaser, intending to be legally bound hereby, agree as follows:

 

Section 1.  Certain Definitions and Accounting Principles.

 

(a)  Certain Defined Terms. The following terms used herein shall have the
meanings set forth below:

 

“Agreement” has the meaning set forth in the preamble hereto.

 

--------------------------------------------------------------------------------


 

“Basic Subscription Right” has the meaning set forth in the recitals hereto.

 

“Board” means the board of directors of the Company.

 

“Bridge Loan Agreement” means that certain Bridge Loan Agreement of even date
herewith by and among the Company, those Subsidiaries of the Company from time
to time party thereto, as guarantors, and the Standby Purchaser.

 

“Closing” has the meaning set forth in Section 2(b).

 

“Closing Date” has the meaning set forth in Section 2(b).

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” has the meaning set forth in the recitals hereto.

 

“Company” has the meaning set forth in the preamble hereto.

 

“Company Indemnified Party” has the meaning set forth in Section 8(b).

 

“Company Reports” means all forms, reports, statements, information and other
documents (as supplemented and amended since the time of filing) filed or
required to be filed by the Company with the Commission since December 31, 2009.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission thereunder.

 

“New Shares” has the meaning set forth in the recitals hereto.

 

“Offering Period” means the period of time from the date of mailing of the
Prospectus Supplement until the Rights Offering Expiration Date.

 

“Over-Subscription Privilege” has the meaning set forth in the recitals hereto.

 

“Prospectus Supplement” means the final prospectus supplement to the base
prospectus included in the Registration Statement relating to the Rights
Offering filed with the Commission, pursuant to Rule 424 under the Securities
Act, together with the base prospectus, including the documents incorporated by
reference therein.

 

“Record Date” has the meaning set forth in the recitals hereto.

 

“Registration Statement” means the Company’s Registration Statement on Form S-3
(File No. 333-174845) under the Securities Act declared effective by the
Commission on June 24, 2011, pursuant to which the shares of Common Stock
underlying the Rights will be registered pursuant to the Securities Act.

 

“Rights” has the meaning set forth in the recitals hereto.

 

“Rights Offering” has the meaning set forth in the recitals hereto.

 

“Rights Offering Expiration Date” means the date on which the subscription
period under the Rights Offering expires, which period shall be no longer than
two months.

 

2

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended and the rules and
regulations promulgated by the Commission thereunder.

 

“Standby Indemnified Party” has the meaning set forth in Section 8(a).

 

“Standby Purchase Commitment” means the number of New Shares allocated to the
Standby Purchaser by the Company at the Subscription Price following the close
of the Offering Period pursuant to the terms of this Agreement, whether pursuant
to the Standby Purchaser’s Basic Subscription Right, the Standby Purchaser Firm
Commitment or the Standby Purchaser Contingent Commitment, which shall be deemed
to have been purchased by the Standby Purchaser immediately prior to the
expiration of the Offering Period.

 

“Standby Purchaser” has the meaning set forth in the preamble hereto.

 

“Standby Purchaser Firm Commitment” has the meaning set forth in
Section 2(a)(i).

 

“Standby Purchaser Contingent Commitment” has the meaning set forth in
Section 2(a)(ii).

 

“Subscription Agent” has the meaning set forth in Section 5(a)(iv).

 

“Subscription Price” has the meaning set forth in the recitals hereto.

 

“Unsubscribed Shares” has the meaning set forth in the recitals hereto.

 

(b)  Undefined Terms.  All capitalized terms used by not defined in this
Agreement shall have the meanings set forth in the Bridge Loan Agreement.

 

(c)  Accounting Principles. All accounting terms not otherwise defined herein
shall be construed, all financial computations required under this Agreement
shall be made, and all financial information required under this Agreement shall
be prepared, in accordance with GAAP applied on a basis consistent with the
financial statements referred to in Section 6.1(g) of the Bridge Loan Agreement
except as specifically provided herein.

 

(d)  Other Definitional Provisions; Date and Time References.

 

(i)  The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section and subsection
references are to this Agreement unless otherwise specified.

 

(ii)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(iii)  The word “including” means “including without limitation” or “including,
but not limited to,” and does not create or denote a limitation.

 

(iv)  Unless otherwise expressly indicated, each reference to a time or herein
shall be to the date and time in Denver, Colorado, United States of America.

 

3

--------------------------------------------------------------------------------


 

Section 2.  Standby Purchase Commitment.

 

(a)  Standby Purchase Commitment.

 

(i) In the Rights Offering, the Standby Purchaser shall (A) exercise its Basic
Subscription Right, and (B) to the extent that the exercise of the Basic
Subscription Right entails payment of a subscription price of less than
$5,000,000 and subject to the availability of New Shares upon exercise of the
Over-Subscription Privilege to the extent that other holders of Rights do not
exercise all of their respective Basic Subscription Rights, exercise its
Over-Subscription Privilege in a purchase amount that, when added to the
subscription price for the Basic Subscription Right, equals $5,000,000 (the
“Standby Purchaser Firm Commitment”).

 

(ii)  If and to the extent New Shares are not purchased by the Company’s
stockholders and warrant holders pursuant to the exercise of Rights (including
the Basic Subscription Right and the Over-Subscription Privilege) under the
Rights Offering such that the aggregate gross proceeds to the Company, including
the Standby Purchaser Firm Commitment, are less than $8,000,000.00, the Standby
Purchaser shall be deemed to have exercised its Over-Subscription Privilege
immediately prior to the expiration of the Rights Offering and shall be entitled
to and hereby agrees to purchase from the Company, and the Company hereby agrees
to sell to the Standby Purchaser, at the Subscription Price, that number of
remaining New Shares (the “Standby Purchaser Contingent Commitment”) such that
aggregate gross proceeds to the Company from the Standby Purchaser Contingent
Commitment, when added to the exercise of Rights by Company stockholders and
warrant holders, including the Standby Purchaser Firm Commitment, together shall
be $8,000,000.00.  In no event shall the Standby Purchaser Contingent Commitment
exceed $3,000,000.

 

(iii)  The Standby Purchaser and the Company hereby agree that it is the intent
of both parties that the Standby Purchaser, by virtue of acting hereunder, shall
not be deemed an “underwriter” within the definition of Section 2(a)(11) of the
Securities Act or deemed to be engaged in broker-dealer activity requiring
registration under Section 15 of the Exchange Act, and the Standby Purchaser and
Company shall in the fulfillment of their obligations hereunder act in
accordance with this mutual understanding.

 

(b)  Closing. On the basis of the representations and warranties and subject to
the terms and conditions herein set forth, including the satisfaction of the
closing conditions in Section 6 of this Agreement, the closing of the purchase
and sale of the New Shares to be purchased pursuant to the Standby Purchase
Commitment (the “Closing”) shall take place at the offices of Hogan Lovells US
LLP, Denver, Colorado, at 11:00 a.m., Denver time, on or before the fourth
Business Day after the Rights Offering Expiration Date; provided, that the
Closing may take place at such other place, time or date as shall be mutually
agreed upon by the Company and the Standby Purchaser (the date of the Closing,
the “Closing Date”).

 

(c)  Deliveries at Closing.

 

(i)  At the Closing, the Company shall deliver to the Standby Purchaser a
certificate or certificates, registered in the name of the Standby Purchaser (or
its designee), representing the number of New Shares purchased pursuant to the
Standby Purchase Commitment. The certificate or certificates for the New Shares
purchased pursuant to the Standby Purchase Commitment shall be registered in
such names and in such denominations as the Standby Purchaser may request not
less than two Business Days prior to the Closing Date.

 

4

--------------------------------------------------------------------------------


 

(ii)  At the Closing, the Standby Purchaser shall deliver to the Company, the
aggregate Subscription Price for the New Shares purchased pursuant to the
Standby Purchase Commitment, which amount shall be paid by the Standby Purchaser
to the Company in U.S. federal (same day) funds to an account designated in
writing by the Company at least two Business Days prior to the Closing Date;
provided, that the Standby Purchaser may satisfy the purchase price hereunder by
offset from amounts owing from the Company to the Standby Purchaser.  If the
Standby Purchaser elects to satisfy the purchase price by offset of all amounts
owing under the Bridge Loan, the note representing the Bridge Loan shall be
cancelled at the Closing.

 

Section 3.  Representations and Warranties of the Standby Purchaser. The Standby
Purchaser represents and warrants to the Company, as of the date hereof and as
of the Closing Date, as follows:

 

(a)  Organization. The Standby Purchaser is an exempt limited partnership duly
organized, validly existing and in good standing under the laws of its
jurisdiction of formation and has the requisite power and authority to carry on
its business as it is now being conducted.

 

(b)  Due Authorization. The Standby Purchaser has the requisite power and
authority to enter into this Agreement and to perform and consummate the
transactions contemplated hereby and the execution and delivery by the Standby
Purchaser of this Agreement, the purchase of the New Shares pursuant to the
Standby Purchase Commitment and the performance and consummation of the
transactions contemplated hereby (a) are within the power and authority of the
Standby Purchaser and (b) have been duly authorized by all necessary action of
the Standby Purchaser. This Agreement has been duly and validly executed and
delivered by the Standby Purchaser. Assuming the due authorization, execution
and delivery by the Company of this Agreement, this Agreement constitutes a
valid and binding obligation of the Standby Purchaser enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization or
other similar laws relating to enforcement of creditors’ rights generally, and
general equitable principles relating to the availability of remedies and the
public policy underlying such laws, and except as rights to indemnity or
contribution, including but not limited to, indemnification provisions set forth
in Section 8 of this Agreement, may be limited by federal or state securities
law or the public policy underlying such laws.

 

(c)  Risk of Loss.  The Standby Purchaser recognizes that: (i) the acquisition
of the New Shares involves a high degree of risk, is speculative and only
investors who can afford the loss of their entire investment should consider
investing in the Company and/or the New Shares; (ii) the Standby Purchaser may
not be able to liquidate its investment; (iii) transferability of the New Shares
is limited; and (iv) in the event of a disposition of the New Shares, the
Standby Purchaser could sustain the loss of its entire investment.

 

(d)  Accredited Investor. The Standby Purchaser is an “accredited investor” as
defined in Rule 501(a) under the Securities Act. The Standby Purchaser agrees to
furnish any additional information requested by the Company to assure compliance
with applicable U.S. federal and state securities laws in connection with the
purchase and sale of the New Shares.

 

(e)  Evaluation.

 

(i)  The Standby Purchaser has such knowledge, skill and experience in business,
financial and investment matters that the Standby Purchaser is capable of
evaluating the merits and risks of an investment in the New Shares. With the
assistance of the Standby Purchaser’s own professional advisors, to the extent
that the Standby Purchaser has deemed appropriate, the Standby Purchaser has
made its own legal, tax, accounting and financial evaluation of the merits and
risks of an investment in the New Shares and the consequences of this Agreement.
The Standby Purchaser has considered the suitability of the New

 

5

--------------------------------------------------------------------------------


 

Shares as an investment in light of its own circumstances and financial
condition and the Standby Purchaser is able to bear the risks associated with an
investment in the New Shares.

 

(ii)  The Standby Purchaser represents and warrants that the Standby Purchaser
has been furnished by the Company with all information regarding the Company and
its Subsidiaries which the Standby Purchaser, as well as its investment advisor,
attorney and/or accountant, has requested or desired to know, and has been
afforded the opportunity to ask questions of and receive answers from duly
authorized officers or other representatives of the Company concerning the terms
and conditions of the Rights Offering and the New Shares, and has received any
additional information which the Standby Purchaser has requested concerning the
terms and conditions of the Rights Offering, the Company and its Subsidiaries.

 

(iii)  The Standby Purchaser has relied solely upon the information provided by
the Company in making its decision to invest in the New Shares and has not
relied upon any other representation or other information (whether oral or
written) from any other third party.

 

(f)  No General Solicitation. The Standby Purchaser represents that no New
Shares were offered or sold to it by means of any form of general solicitation
or general advertising, and in connection therewith the Standby Purchaser did
not:  (i) receive or review any advertisement, article, notice or other
communication published in a newspaper or magazine or similar media or broadcast
over television or radio whether closed circuit, or generally available; or
(ii) attend any seminar meeting or industry investor conference whose attendees
were invited by any general solicitation or general advertising.

 

(g)  Shares Not Registered. The Standby Purchaser understands that the New
Shares have not been registered under the Securities Act by reason of a claimed
exemption under the provisions of the Securities Act which depends, in part,
upon the Standby Purchaser’s investment intention.  In this connection, the
Standby Purchaser hereby represents that the Standby Purchaser is acquiring the
New Shares for its own account for investment purposes only and not with a view
toward the resale or distribution to others and has no contract, undertaking,
agreement or other arrangement, in existence or contemplated, to sell, pledge,
assign or otherwise transfer the New Shares to any other Person.

 

(h)  Market Stabilization. The Standby Purchaser has not taken and the Standby
Purchaser will not take, directly or indirectly, any action designed to or that
might reasonably be expected to result in stabilization or manipulation of the
price of the shares of Common Stock to facilitate the sale or resale of the New
Shares purchased pursuant to the Standby Purchase Commitment.

 

(i)  Standby Purchaser Activities. The Standby Purchaser is not a broker-dealer
and does not need to be registered as a broker-dealer.

 

Section 4.  Representations and Warranties of the Company. The Company hereby
represents and warrants to the Standby Purchaser as follows:

 

(a)  Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation with corporate power and authority to own or lease
its properties and conduct its business as described in its public filings and
the Company is qualified to do business as a foreign corporation in each
jurisdiction in which qualification is required, except where failure to so
qualify would not have a Material Adverse Effect. Each of the Company’s
Subsidiaries is duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation, with corporate power and authority to
own or lease its properties and conduct its business as currently carried out,
and is qualified to do business as a foreign corporation in each jurisdiction in
which qualification is required, except where failure to so qualify would not
have a Material Adverse Effect.

 

6

--------------------------------------------------------------------------------


 

(b)  Due Authorization. The Company has the requisite power and authority to
enter into this Agreement and to perform and consummate the transactions
contemplated hereby.  The execution and delivery by the Company of this
Agreement and the performance and consummation of the transactions contemplated
hereby (a) are within the power and authority of the Company and (b) have been
duly authorized by all necessary action of the Company. This Agreement has been
duly and validly executed and delivered by the Company. Assuming the due
authorization, execution and delivery by the Standby Purchaser of this
Agreement, this Agreement constitutes a valid and binding obligation of the
Company enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to enforcement of creditors’
rights generally, and general equitable principles relating to the availability
of remedies and the public policy underlying such laws, and except as rights to
indemnity or contribution, including but not limited to, indemnification
provisions set forth in Section 8 of this Agreement, may be limited by federal
or state securities law or the public policy underlying such laws.

 

(c)  Capital Structure. The Company has the number of Equity Interests specified
in Schedule 6.1(k) of the Bridge Loan Agreement.  All Equity Interests
identified in such Schedule are duly and validly issued and are fully paid and
non-assessable other than the shares issuable upon the exercise of the options
and warrants set forth on Schedule 6.1(k) of the Bridge Loan Agreement.  The
Company has duly authorized sufficient shares of Common Stock to permit the
satisfaction of any obligation to issue New Shares to the Standby Purchaser as
described herein.  Except for such New Shares and the shares issuable under the
Bridge Loan Agreement, and as indicated in Schedule 6.1(k) of the Bridge Loan
Agreement, the Company does not have any outstanding warrants, options,
preferential rights or other obligations to issue additional shares or other
Equity Interests, including any stock or securities convertible into or
exercisable or exchangeable for any shares of its capital stock or any rights or
options to purchase any of the foregoing, or to convert any existing
Indebtedness to Equity Interests in the Company.  Except as set forth on
Schedule 6.1(k) of the Bridge Loan Agreement, the Company is not a party to or
subject to a shareholders agreement, voting agreement, proxy agreement, lock-up
or other similar agreement with respect to the ownership or control of Equity
Interests of the Company or any of its Subsidiaries.

 

(d)  No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the performance by the Company, or the consummation, of the
transactions contemplated by this Agreement and the compliance by the Company
with the terms of this Agreement do not and will not conflict with or do not
result and will not result in any breach or violation of any of the terms or
provisions of, or do not constitute or will not constitute a default under, do
not cause or will not cause (or do not permit or will not permit) the maturation
or acceleration of any liability or obligation or the termination of any right
under, or do not result in the creation or imposition of any lien, charge or
encumbrance upon, any property or assets of the Company pursuant to the terms of
(i) the charter or bylaws or other applicable organizational documents of the
Company or any of its Subsidiaries; (ii) any material indenture, mortgage, deed
of trust, voting trust agreement, stockholders’ agreement, note agreement or
other material agreement or instrument to which the Company or any of its
Subsidiaries is a party or by which it is bound or to which its respective
property is subject; or (iii) any material law, statute, judgment, decree,
order, rule or regulation applicable to the Company or any of its Subsidiaries
of any government, arbitrator, court, regulatory body or administrative agency
or other governmental agency or body, domestic or foreign, having jurisdiction
over the Company or any of its Subsidiaries or its activities or properties.

 

(e)  Company Reports; Information Accurate.

 

(i)                                     The Company has timely filed all Company
Reports required to be filed with the Commission after December 31, 2009. No
Subsidiary of the Company is subject to the reporting requirements of
Section 13(a) or 15(d) of the Exchange Act. Each Company Report has complied in
all material respects with the applicable requirements of the Securities Act,
and the rules and regulations

 

7

--------------------------------------------------------------------------------


 

promulgated thereunder, or the Exchange Act, and the rules and regulations
promulgated thereunder, as applicable, each as in effect on the date so filed.
None of the Company Reports (including any financial statements or schedules
included or incorporated by reference therein) contained when filed (and, in the
case of registration statements and proxy statements, on the dates of
effectiveness and the dates of mailing, respectively) any untrue statement of a
material fact or omitted or omits, as the case may be, to state a material fact
required to be stated or incorporated by reference therein or necessary to make
the statements therein, in the light of the circumstances under which they were
or are made, not misleading.

 

(ii)                                  All reports, certificates, status updates
and other information delivered to the Standby Purchaser, regardless of whether
provided in connection with this Agreement, the Bridge Loan Agreement or
otherwise, are true, accurate and complete in all material respects. None of the
written information delivered to the Standby Purchaser by the Company or its
Subsidiaries in connection with this Agreement or the Bridge Loan Agreement or
the transactions contemplated hereby or thereby or in connection with the
business of the Company or the Projects contains any material misstatement of
fact or omits to state a material fact, and all projections contained in any
such information, exhibits or reports, were based on information which, when
delivered, was, to the knowledge of the Company and its Subsidiaries, true and
correct in all material respects as of the date thereof, and to the knowledge of
the Company and its Subsidiaries all calculations contained in such projections
were accurate in all material respects, and such projections presented the
then-current estimate of the future business, operations and affairs of the
Company or such Subsidiary and, since the date of the delivery of such
projections, to the knowledge of the Company and its Subsidiaries, except as
disclosed in the financial statements delivered pursuant to Section 6.1(g) of
the Bridge Loan Agreement or as set forth on Schedule 6.1(i) of the Bridge Loan
Agreement, there has been no change in the assumptions underlying such
projections, or the basis therefor or the accuracy thereof which has had or
could reasonably be expected to result in a Material Adverse Effect; provided,
that with respect to projected financial information, the Company and its
Subsidiaries represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.  With respect to
any information delivered to the Standby Purchaser which was prepared by a third
party, the Company and its Subsidiaries only represent that they do not have
knowledge that such information is inaccurate or incomplete in any material
respect.

 

(f)  Acknowledgment Regarding Standby Purchaser’s Purchase of New Shares. The
Company acknowledges and agrees that the Standby Purchaser is acting solely in
the capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that the
Standby Purchaser is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to this Agreement and the
transactions contemplated hereby. The Company further represents to the Standby
Purchaser that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.

 

(g)                                  Shares and Securities Representations.

 

(i)                                     The New Shares to be issued to the
Standby Purchaser pursuant hereto and the issuance thereof have been duly
authorized and, when issued and delivered in accordance with the terms of this
Agreement, will have been validly issued and will be fully paid and
nonassessable.  The New Shares are issued free and clear of any Lien, and the
issuance of the New Shares will not be subject to any preemptive or other
similar right.

 

(ii)                                  The Company and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the New Shares or affect the price at which the New Shares may be issued or
resold.

 

8

--------------------------------------------------------------------------------


 

(iii)                               The New Shares are being offered and sold
pursuant to the registration exemption provided by Section 4(2) of the
Securities Act as a transaction not involving a public offering and the
requirements of any other applicable state securities laws and the respective
rules and regulations thereunder.  The Company and its Affiliates have not taken
nor will it take any action that conflicts with the conditions and requirements
of, or that would make unavailable with respect to the offering, the
exemption(s) from registration available pursuant to Regulation D or
Section 4(2) of the Securities Act and knows of no reason why any such exemption
would be otherwise unavailable to it. Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offer of the New
Shares pursuant to this Agreement to be integrated with prior offerings by the
Company for purposes of the Securities Act or any applicable stockholder
approval provisions, including, without limitation, under any applicable listing
rules and regulations which would impair the exemptions relied upon in the
offering hereunder or the Company’s ability to timely comply with its
obligations hereunder, nor will the Company nor any of its Affiliates take any
action or steps that would cause the offer or issuance of the New Shares to be
integrated with other offerings which would impair the exemptions relied upon in
the offering hereunder or the Company’s ability to timely comply with its
obligations hereunder.  The Company will not conduct any offering other than the
transactions contemplated hereby that will be integrated with the offer or
issuance of the New Shares, which would impair the exemptions relied upon in the
offering hereunder or the Company’s ability to timely comply with its
obligations hereunder.  The Company’s executive officers and directors
understand the nature of the New Shares being sold hereby and recognize that the
issuance of the New Shares will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company.  The Board has concluded in its good faith business judgment that
the issuance of the New Shares is in the best interests of the Company.  The
Company specifically acknowledges that its obligation to issue the New Shares is
binding upon the Company and enforceable regardless of the dilution such
issuance may have on the ownership interests of other stockholders of the
Company or parties entitled to receive equity of the Company.

 

(iv)                              There are no material disagreements of any
kind presently existing, or reasonably anticipated by the Company to arise,
between the Company and the accountants and lawyers presently employed by the
Company, including but not limited to disputes or conflicts over payment owed to
such accountants and lawyers, nor have there been any such disagreements during
the two years prior to the Closing.

 

(v)                                 All New Shares issued to the Standby
Purchaser will be subject to the Registration Rights Agreement and such New
Shares constitute “Registrable Securities” as defined therein.

 

(vi)                              Except for amounts, if any, which may be
payable to the Company’s financial advisor pursuant to that certain engagement
letter dated June 13, 2012, neither the Company nor any of its Subsidiaries has
incurred, nor will they incur, directly or indirectly, any liability for
brokerage or finder’s fees or agent’s commissions or any similar charges or fees
in connection with this Agreement, the issuance of any New Shares contemplated
hereby, or the completion of any transaction contemplated hereby. Neither the
Borrower nor any other Credit Party believe that the Borrower will be liable for
any brokerage or finder’s fees or agent’s commissions or any similar charges or
fees with respect to the Lender’s participation in the Rights Offering.

 

Section 5. Covenants of the Company.

 

(a)  Pre-Closing Covenants. Until the Closing Date or the earlier termination of
the Standby Purchaser’s obligations under Section 7 of this Agreement, the
Company covenants and agrees as follows:

 

9

--------------------------------------------------------------------------------


 

(i)  To use commercially reasonable efforts to effectuate the Rights Offering as
soon as practicable, and to encourage shareholders and warrant holders to
exercise their Basic Subscription Right and the Over-Subscription Privilege;

 

(ii)  To deliver to the Standby Purchaser and provide the Standby Purchaser a
copy of the Prospectus Supplement and to give the Standby Purchaser and its
counsel the reasonable opportunity to review and comment on the Prospectus
Supplement;

 

(iii)  Not to materially amend any of the terms of the Rights Offering, or waive
any material conditions to the closing of the Rights Offering without the prior
written consent of the Standby Purchaser; provided that, without limitation, any
amendment to the per share price or the subscription period shall be deemed to
be a material amendment;

 

(iv)  To cause the Prospectus Supplement and any supplements thereto to comply
in all material respects with the requirements of the Commission and, as of
their respective dates, to not include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
and

 

(v)  To notify, or to cause the subscription agent for the Rights Offering (the
“Subscription Agent”) to notify the Standby Purchaser, on each Friday during the
exercise period of the Rights, and daily during the week prior to the expiration
of the Rights Offering or more frequently if reasonably requested by the Standby
Purchaser, of the aggregate number of Rights known by the Company or the
Subscription Agent to have been exercised pursuant to the Rights Offering as of
the close of business on the preceding Business Day or the most recent
practicable time before such request, as the case may be.

 

(b)  Maintenance of Unissued Shares.  The Company will at all times maintain
sufficient authorized but unissued shares of Common Stock to meet its
obligations hereunder, and all New Shares issued to the Standby Purchaser
hereunder shall be Tradable Shares.

 

(c)  Shares Delivered to the Standby Purchaser. All New Shares issued and
delivered to the Standby Purchaser hereunder shall be (a) fully paid, duly
issued and non-assessable; (b) issued by the Company in original certificates
reflecting the Standby Purchaser (or its designee) as the owner thereof;
(c) free and clear of all Liens and other claims of right or interest by any
third Person and shall be free and clear of other contractual restrictions or
obligations (other than those agreed to and entered into by the Standby
Purchaser); (d) covered by and subject to the Registration Rights Agreement; and
(e) upon registration in accordance with the Registration Rights Agreement, such
Shares shall be freely transferrable in accordance with Securities Laws on a
public stock exchange of recognized standing.

 

Section 6.  Conditions Precedent.

 

(a)  Conditions of the Standby Purchaser’s Obligations. The obligations of the
Standby Purchaser under this Agreement are subject to the performance by the
Company on and as of the Closing Date of its covenants and agreements hereunder
in all material respects, and the following additional conditions:

 

(i)  The representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects on and as of the
Closing Date with the same force and effect as if made on and as of the Closing
Date except (a) for changes contemplated by this Agreement, (b) those
representations and warranties which address matters only as of a particular
date (which shall remain true and correct as of such date;

 

10

--------------------------------------------------------------------------------


 

(ii)  All conditions precedent contained in this Agreement to be performed by
the Company shall have been performed and complied with in all material respects
by the Company or waived by the Standby Purchaser;

 

(iii)  The Rights Offering relating to the Common Stock shall be completed by
the Company concurrently with the Closing in accordance with the terms and
conditions set forth in the Prospectus Supplement and allocations of New Shares
shall have been made thereunder;

 

(iv)  The Company shall have delivered to the Standby Purchaser the New Shares
purchased pursuant to the Standby Purchase Firm Commitment and the Standby
Purchase Contingent Commitment on or prior to the Closing Date;

 

(v)  No Default or Event of Default shall have occurred and be continuing under
the Bridge Loan Agreement; and

 

(vi) As of the Closing Date, none of the following events shall have occurred
and be continuing: (a) trading in the Common Stock shall have been suspended by
the Commission or the Common Stock shall be suspended or delisted from the
NASDAQ Capital Market or trading in securities generally on the NASDAQ Capital
Market shall have been suspended; or (b) a banking moratorium shall have been
declared either by U.S. federal or New York State authorities.

 

(b)  Conditions of the Company’s Obligations. The obligations of the Company
under this Agreement are subject to the performance by the Standby Purchaser on
and as of the Closing Date of its covenants and agreements hereunder in all
material respects, and the following additional conditions:

 

(i)  The representations and warranties of the Standby Purchaser contained in
this Agreement shall be true and correct in all material respects on and as of
the Closing Date with the same force and effect as if made on and as of the
Closing Date except (a) for changes contemplated by this Agreement, (b) those
representations and warranties which address matters only as of a particular
date (which shall remain true and correct as of such date;

 

(ii)  All conditions precedent contained in this Agreement to be performed by
the Standby Purchaser shall have been performed and complied with in all
material respects by the Standby Purchaser or waived by the Company; and

 

(iii)  The Standby Purchaser shall have delivered to the Company the aggregate
Subscription Price for the New Shares purchased pursuant to the Standby Purchase
Firm Commitment and the Standby Purchase Contingent Commitment (including by
offset of amounts owing by the Company to the Standby Purchaser) on or prior to
the Closing Date.

 

(c)  Conditions of the Obligations of the Standby Purchaser and the Company. The
obligations of the Standby Purchaser and the Company to consummate the
transactions contemplated by this Agreement are subject to the following
additional conditions:

 

(i)  No judgment, injunction, decree or other legal restraint shall prohibit the
consummation of the Rights Offering or the transactions contemplated by this
Agreement; and

 

(ii)  No stop order suspending the effectiveness of the Company’s Registration
Statement or any part thereof shall have been issued and no proceeding for that
purpose shall have been initiated or threatened by the Commission.

 

11

--------------------------------------------------------------------------------


 

Section 7.  Termination.

 

(a)  Termination. This Agreement may be terminated at any time prior to the
Closing Date:

 

(i)  by mutual written agreement of the Company and the Standby Purchaser;

 

(ii)  by either the Company or the Standby Purchaser by written notice if the
Closing has not occurred within sixty (60) days following the Shareholder
Approval referenced in Section 7.19(c) of the Bridge Loan Agreement or in any
event by March 31, 2013, other than because of a breach of any covenant or
agreement on the part of such party set forth in this Agreement or because any
representation or warranty of such party set forth in this Agreement shall not
be true and correct;

 

(iii)  the Company shall be in default under the Bridge Loan Agreement; or

 

(iv)  the Company’s Common Stock shall be suspended or delisted from the NASDAQ
Capital Market.

 

(b)  Effect of Termination. If this Agreement is terminated by either the
Company or the Standby Purchaser pursuant to the provisions of this Section 7,
this Agreement shall forthwith become void and there shall be no further
obligations on the part of the Company or the Standby Purchaser, except for the
provisions of Sections 8 and 9, which shall survive any termination of this
Agreement; provided, that nothing in this Section 7(b) shall relieve any party
from liability for any willful breach of this Agreement.

 

Section 8.  Indemnification.

 

(a) Indemnification by the Company. The Company agrees to indemnify the Standby
Purchaser and each of the Standby Purchaser’s Affiliates and their respective
directors, partners, managers, members, owners, principals, stockholders,
officers, employees, agents, consultants and Representatives (each, an “Standby
Indemnified Party” and collectively, the “Standby Indemnified Parties”), from
and against, and to defend and hold each of the Standby Indemnified Parties
harmless from, any and all Losses which may at any time (including, without
limitation, at any time following the Closing) be imposed on, incurred or
suffered by or asserted against any Standby Indemnified Party in any way
relating to or arising out of (i) this Agreement or the transactions
contemplated hereby, (ii) any action or proceeding brought by or against any
Standby Indemnified Person due to its entering into or being a party to this
Agreement or by reason of its exercising or performing, or causing the exercise
or performance of, any right, power, obligation or action under this Agreement,
whether or not related to the enforcement of this Agreement, (iii) any act or
omission of the Company or its Subsidiaries or (iv) the business or operations
of the Company or any of its Subsidiaries or the ownership, management,
administration or operation of the Company or any of its Subsidiaries, except,
in each case, with respect to Losses arising entirely out of the gross
negligence or willful misconduct of the Standby Purchaser or such Standby
Indemnified Party.

 

(b) Indemnification by the Standby Purchaser. The Standby Purchaser agrees to
indemnify the Company and each of the Company’s Affiliates and their respective
directors, partners, managers, members, owners, principals, stockholders,
officers, employees, agents, consultants and Representatives (each, a “Company
Indemnified Party” and collectively, the “Company Indemnified Parties”), from
and against, and to defend and hold each of the Company Indemnified Parties
harmless from, any and all Losses which may at any time (including, without
limitation, at any time following the Closing) be imposed on, incurred or
suffered by or asserted against any Company Indemnified Party in any way
relating to or arising out of any breach of a representation or warranty or
breach of or failure to perform any covenant or agreement required to be
performed by Standby Purchaser pursuant to the terms of this Agreement; and the
Standby Purchaser will reimburse the Company Indemnified Person for any legal
and other expense reasonably

 

12

--------------------------------------------------------------------------------


 

incurred by the Company Indemnified Person in connection with investigating,
defending, settling, compromising or paying any such Losses; provided, however,
that the Standby Purchaser will not be liable in any such case to the extent
that any such Losses arise out of or are based upon (i) the failure of the
Company to perform any covenant and agreement contained in this Agreement,
(ii) the inaccuracy of any representation or warranty made by the Company in
this Agreement or (iii) the gross negligence or willful misconduct of any
Company Indemnified Person.

 

(c) The obligations of the Company under this Section 8 shall be in addition to
any liability which the Company may otherwise have to any Standby Indemnified
Person and the obligations of the Standby Purchaser under this Section 8 shall
be in addition to any liability which the Standby Purchaser may otherwise have
to any Company Indemnified Person. The remedies provided in this Section 8 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to the parties at law or in equity. This Section 8 shall survive the
Closing and the termination of this Agreement.

 

Section 9.  Miscellaneous.

 

(a)  Amendments, Etc. Except as otherwise expressly provided in this Agreement,
no amendment or waiver of any provision of this Agreement, nor consent to any
departure by the Company or the Standby Purchaser therefrom, shall in any event
be effective unless the same shall be in writing and signed by the other party,
and, in the case of any amendment, by the Company and the Standby Purchaser and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

 

(b)  Notices; Etc. All notices, requests, demands and other communications
provided for hereunder shall be in writing (including facsimile communication)
and transmitted to the following address or facsimile:

 

If to the Company:

 

Uranium Resources, Inc.

405 State Highway Bypass 121

Building A, Suite 110

Lewisville, Texas  75067

Attention:                 Thomas H. Ehrlich

Phone:                                  (972) 219-3330

Facsimile:                 (972) 219-3311

E-Mail:                           thehrlich@uraniumresources.com

 

If to the Standby Purchaser:

 

Resource Capital Fund V L.P.

1400 Sixteenth Street, Suite 200

Denver, Colorado  80202

Attention:                 Cassie Boggs

Facsimile:                 (720) 946-1450

E-Mail:                               cjb@rcflp.com

 

or, as to each party, at such other address or number as shall be designated by
such party in a written notice to the other.  All notices, requests, demands or
other communications to or upon the respective parties hereto shall be in
writing (including by facsimile or e-mail), and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made: (a) when
delivered by hand, upon receipt; (b)

 

13

--------------------------------------------------------------------------------


 

when transmitted via telecopy (or other facsimile device) to the number set out
herein, upon transmission; (c) the Business Day immediately following the day on
which the same has been delivered prepaid (or pursuant to an invoice
arrangement) to a reputable national overnight air courier service; (d) the
third Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid; or (e) when delivered by e-mail, upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice, request, demand or
communication transmitted by e-mail is not sent during the normal business hours
of the recipient, such notice, request or demand shall be deemed to have been
sent at the opening of business on the next Business Day for the recipient.

 

(c)  Costs and Expenses. The Company agrees to pay on demand all reasonable
legal and out-of-pocket expenses incurred by the Standby Purchaser in connection
with this Agreement; provided, however, that the aggregate amount of fees and
expenses of the Standby Purchaser to be paid by the Company hereunder and under
the Bridge Loan Agreement shall be limited to $100,000.00. The Company
acknowledges that it shall pay all aforementioned expenses regardless of whether
the Closing occurs.

 

(d)  Legend on Share Certificates. The Standby Purchaser consents to the
placement of a legend on any certificate or other document evidencing the New
Shares substantially as set forth below, that such New Shares have not been
registered under the Securities Act or any state securities or “blue sky” laws
and setting forth or referring to the restrictions on transferability and sale
thereof contained in this Agreement.  The Standby Purchaser is aware that the
Company will make a notation in its appropriate records with respect to the
restrictions on the transferability of the New Shares.

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”) OR UNDER ANY BLUE SKY” OR STATE SECURITIES
LAWS, AND THE SECURITIES MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM.  THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF
COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY
PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.

 

(e)  Successors. This Agreement shall be to the benefit of and be binding upon
the Standby Purchaser and the Company and, with respect to the provisions of
indemnification hereof, the several parties (in addition to the Standby
Purchaser and the Company) indemnified under the provisions of Section 8, and
their respective personal representatives, successors and assigns. Nothing in
this Agreement is intended or shall be construed to give any other person any
legal or equitable right, remedy or claim under or in respect of this Agreement,
or any provisions herein contained.

 

(f)  No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 8 (with respect to rights to
indemnification).

 

(g)  Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF COLORADO, NOT INCLUDING THE CONFLICTS
OF LAW AND CHOICE OF LAW PROVISIONS THEREOF.

 

(h)  Dispute Resolution; Arbitration. Each party hereby waives the right to
trial by jury with respect to any Dispute between or among the parties or their
Subsidiaries with respect to this Agreement or the

 

14

--------------------------------------------------------------------------------


 

transactions contemplated hereby, and each party agrees to pursue and resolve
any such Dispute in accordance with the terms and provisions set forth in
Schedule 10.8 of the Bridge Loan Agreement, including resolution by binding
arbitration as described in such Schedule 10.8.  Interim, provisional and other
judicial measures and remedies shall be available to the parties as described in
Schedule 10.8 of the Bridge Loan Agreement.

 

(i)  Execution in Counterparts; Facsimile Signatures.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  This Agreement may be validly executed and delivered by facsimile,
portable document format (.pdf) or other electronic transmission, and a
signature by facsimile, portable document format (.pdf) or other electronic
transmission shall be as effective and binding as delivery of a manually
executed original signature.

 

(j)  Severability.  If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon a determination that any term or provision is invalid,
illegal or unenforceable, the parties hereto shall negotiate in good faith to
modify this Agreement to effect the original intent of the parties as closely as
possible in order that the transactions contemplated hereby be consummated as
originally contemplated to the greatest extent possible.

 

(k)  Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the Closing.

 

(l)  Entire Agreement.  This Agreement constitutes the entire agreement among
the parties with respect to the subject matter hereof, superseding all prior
statements, representations, discussions, agreements and understandings, oral or
written, relating to such subject matter, including all term sheets and
commitment letters.

 

[Signature page follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the day and year first written above.

 

 

COMPANY:

 

 

 

URANIUM RESOURCES, INC.

 

 

 

 

 

By:

/s/ Thomas H. Ehrlich

 

Name:

Thomas H. Ehrlich

 

Title:

Vice President, Secretary, Treasurer

 

 

and Chief Financial Officer

 

 

 

 

STANDBY PURCHASER:

 

 

 

RESOURCE CAPITAL FUND V L.P.

 

 

 

 

By:

Resource Capital Associates V L.P.,

 

 

General Partner

 

 

 

 

 

By:

RCA V GP Ltd.,

 

 

 

General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Catherine J. Boggs

 

 

 

Catherine J. Boggs,

 

 

 

General Counsel

 

[Signature Page to Standby Purchase Agreement]

 

--------------------------------------------------------------------------------